                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                         DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 4/8/2020

 UNITED STATES OF AMERICA,
                                                                   No. 20-Cr-171 (RA)
                        v.
                                                                          ORDER
 LEQUAN ELEY,

                             Defendant.

 RONNIE ABRAMS, United States District Judge:

         On April 5, 2020, Defendant Lequan Eley, who is being detained at the MCC, moved

 to be released on bond or, in the alternative, granted temporary release on bail pursuant to 18

 U.S.C. § 3142(i)(4) in light of the spread of COVID-19 and his pre-existing health condition.

 On April 7, the Government opposed Mr. Eley’s request.

         It is hereby ordered that counsel for all parties must appear by telephone for an oral

 argument on the motion on April 10, 2020 at 1:30 p.m. Counsel for all parties, and all

 interested members of the public, must attend the hearing by calling (888) 363-4749 and

 using the access code 1015508. The MCC is ordered to produce Mr. Eley for this telephone

 conference.

         If Mr. Eley’s counsel is able to speak to Mr. Eley prior to this scheduled telephone

 hearing and is able to confirm that Mr. Eley (1) consents to a remote proceeding and (2)

 waives his right to appear, counsel should notify the Court immediately.

 SO ORDERED.

Dated:     April 8, 2020
           New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
